UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                         No. 96-20519



ARTHUR RAY GARNER,
                                                                            Plaintiff-Appellant,

                                              versus

L. MOSS, Sgt.; BOYD, Capt.C,
                                                                        Defendants-Appellees.




                      Appeal from the United States District Court
                          for the Southern District of Texas
                                        (H-95-CV-4816)

                                        January 9, 1997


Before POLITZ, Chief Judge, REAVLEY and DENNIS, Circuit Judges.

PER CURIAM:*

       Prisoner-appellant Arthur Ray Garner filed a notice of appeal in this civil

action after April 26, 1996, the effective date of the Prison Litigation Reform Act


   *
      Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
of 1995 (PLRA). The PLRA requires a prisoner appealing in forma pauperis in a

civil action to pay the full amount of the filing fee, $105. If funds for immediate

payment are not available, this court is to assess and, when funds exist, collect, as

a partial payment of the filing fee, 20 percent of the greater of: (a) the average

monthly deposits to Garner’s trust-fund account, or (b) the average monthly

balance in that account for the six-month period immediately preceding May 28,

1996, the date of the filing of the notice of appeal herein. After payment of the

initial partial filing fee, funds shall be deducted from Garner’s account until the full

filing fees are paid. See 28 U.S.C. § 1915(b)(1),(2). Jackson v. Stinnett, ___ F.3d

___, 1996 WL 714352 (5th Cir., Dec. 11, 1996).

      Garner has 30 days from the date of this order to comply with the PLRA

requirements, including:

      1) payment of the appellate filing fee of $105 to the clerk of the district court;

or

      2)(a) the filing in this court of an affidavit stating all assets that Garner

possesses; and

       (b) the filing of a certified statement by the custodian of Garner’s trust-fund

account for the six-month period immediately preceding the date of the filing of the

notice of appeal herein.

                                           2
      The clerk of this court is directed to provide Garner with the proper forms

for compliance herewith.

      This appeal is held in abeyance until Garner complies herewith or until the

expiration of 30 days, whichever comes first. If Garner does not comply within the

30 days, the clerk of this court is directed to dismiss the appeal for lack of

prosecution. See Fifth Circuit Rule 42.3.

      APPEAL HELD IN ABEYANCE. COSTS ORDER ENTERED.




                                        3